Judgment, Supreme Court, New York County (Michael Ambrecht, J.), rendered February 19, 2003, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). There was nothing implausible about the victim’s account of the incident.
The victim’s 911 call, made immediately after the crime, was properly admitted as an excited utterance, notwithstanding that some of the statements were in response to questions asked by the 911 operator, since it is clear that the victim was still under the influence of the stress caused by the incident, to the extent that he was incapable of studied reflection (see People v Johnson, 1 NY3d 302 [2003]).
The court properly denied defendant’s request for an intoxica*303tion charge. The evidence, when viewed most favorably to defendant, did not warrant an inference that defendant’s alcohol consumption affected his ability to form the requisite intent (see People v Gaines, 83 NY2d 925 [1994]). Concur—Andrias, J.E, Ellerin, Williams and Gonzalez, JJ.